FILED
                             NOT FOR PUBLICATION                            JAN 15 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUSSEIN S. HUSSEIN,                              No. 11-15496

               Plaintiff - Appellant,            D.C. No. 3:06-cv-00482-LDG-
                                                 RAM
  v.

ESMAIL D. ZANJANI; et al.,                       MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                              Submitted July 26, 2012 **

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Hussein Hussein appeals pro se from the district court’s order dismissing his

action challenging the issuance of subpoenas. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We grant defendants’ motion for judicial notice of the district court and

appellate court dockets in the related cases because the record of this case and the

parties’ arguments contain numerous references to documents in those cases. See

Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002).

      1.     The Law Firm defendants

      The district court granted the Law Firm defendants’ motion to dismiss all

claims against them. We review de novo a district court’s dismissal order, Knievel

v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005), and may affirm on any ground

supported by the record. Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning

Agency, 322 F.3d 1064, 1076-77 (9th Cir. 2003). The allegations in appellant’s

complaint were conclusory and failed to allege facts sufficient to state a federal

claim under 42 U.S.C. § 1983, 42 U.S.C. § 1985(2), or 29 U.S.C. § 701 et seq.

      In addition, appellant was precluded by principles of collateral estoppel from

litigating whether the subpoenas were wrongfully issued. An issue decided in prior

litigation in a ruling that was on the merits and final may not be relitigated by a

party to the prior litigation. Dias v. Elique, 436 F.3d 1125, 1129 (9th Cir. 2006).

In at least two related cases, the district court made final determinations on the

merits that the Law Firm defendants’ issuance of the subpoenas was not improper.

See Hussein v. Frederick, et al., 06-0585-RLH Doc # 81 (order granting motion to


                                           2                                     11-15496
dismiss); Hussein v. NSHE, et al., 04-0455-RAM Doc # 669 (order finding Dr.

Hussein in contempt and imposing sanctions).

      2.     The University defendants

      The district court granted the University defendants’ motion for judgment on

the pleadings based on collateral estoppel. We review de novo the district court’s

order granting a motion under Fed. R. Civ. P. 12(c) for judgment on the pleadings.

Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009). Appellant alleged only

derivative liability on the part of the University defendants based on the conduct of

their defense counsel in issuing the subpoenas in the prior litigation. The district

court’s prior rulings in related cases established that the subpoenas were not

improper and foreclosed relitigation of that issue. Dias, 436 F.3d at 1129.

      3.     Remaining contentions

      We have reviewed appellant’s remaining contentions, including that the

district court erred by failing to rule on his emergency motion and dismissing the

case after appellant withdrew the only pleading in the case, his second amended

complaint. These contentions are not persuasive.

      AFFIRMED.




                                           3                                     11-15496